Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  July 2, 2021                                                                   Bridget M. McCormack,
                                                                                             Chief Justice

  162482                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  ROUCH WORLD, LLC, and UPROOTED                                                    Elizabeth M. Welch,
  ELECTROLYSIS, LLC,                                                                              Justices
           Plaintiffs-Appellees,
  v                                                       SC: 162482
                                                          COA: 355868
                                                          Ct of Claims: 20-000145-MZ
  DEPARTMENT OF CIVIL RIGHTS and
  DIRECTOR OF THE DEPARTMENT OF
  CIVIL RIGHTS,
            Defendants-Appellants.

  _____________________________________/

          The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is GRANTED, limited to the issue whether the prohibition on
  discrimination “because of . . . sex” in the Elliott-Larsen Civil Rights Act (ELCRA),
  MCL 37.2101 et seq., applies to discrimination based on sexual orientation. The
  appellants’ brief and appendix shall be filed by October 25, 2021, with no extensions
  except upon a showing of good cause. The time for filing the remaining briefs shall be as
  set forth in MCR 7.312(E). The time allowed for oral argument shall be 20 minutes for
  each side. MCR 7.314(B)(1).

          The American Civil Liberties Union of Michigan, the American Civil Liberties
  Union, Affirmations LGBTQ+ Community Center, Equality Michigan, Freedom for All
  Americans, Human Rights Campaign, LGBT Detroit, National Center for Lesbian Rights,
  OutCenter of Southwest Michigan, OutFront Kalamazoo, Ruth Ellis Center, Southern
  Poverty Law Center, Stand With Trans, and Trans Sistas of Color Project are invited to
  file briefs amicus curiae. Other persons or groups interested in the determination of the
  issue presented in this case may move the Court for permission to file briefs amicus
  curiae.

        CLEMENT, J. (dissenting).

        One year ago, we denied a bypass application in which a branch of state
  government argued that a dispute over its institutional prerogatives was a vehicle by
  which the civil rights of all Michigan residents could indirectly be litigated. In light of
                                                                                            2

the Governor’s executive orders under 1945 PA 302 responding to the COVID-19
pandemic, the Legislature challenged the constitutionality of 1945 PA 302 as an
unconstitutional delegation of legislative authority to the executive. When we denied the
Legislature’s bypass application seeking to expedite appellate review of the question, I
noted that “the Legislature is not litigating the civil liberties of all Michiganders.” House
of Representatives v Governor, 505 Mich 1142, 1143 (2020) (CLEMENT, J., concurring).
This was in the face of the fact that the case raised compelling questions that implicated
the civil liberties of all Michiganders—just as this one does. We should deny this bypass
application just like we denied that one.

         First, I consider the question of whether we can take this case. As I noted a year
ago, “whether [our] rules have been satisfied is seemingly of its own jurisdictional and
constitutional significance.” Id. Our rules require that, to grant a bypass application, the
appellant “must show” either that “delay in final adjudication is likely to cause
substantial harm” or that “the appeal is from a ruling that . . . any . . . action of
the . . . executive branch[] of state government is invalid[.]” MCR 7.305(B)(4)(a) and
(b). I do not believe the Department of Civil Rights can satisfy either requirement, which
should preclude us from granting this bypass application.

       The question under MCR 7.305(B)(4)(a) is whether the department can show that
“delay in final adjudication is likely to cause substantial harm.” Last year’s reasoning
makes clear that the department cannot satisfy this requirement. The department argues
that “[d]elaying final adjudication would work ‘substantial harm,’ as many Michigan
citizens will be unprotected by the law” and “others will be left in a state of uncertainty
as to how to apply the challenged provision of the [Elliott-Larsen Civil Rights Act, MCL
37.2101 et seq.].” This is strikingly similar to the Legislature’s argument a year ago that
“ ‘Michiganders . . . are living under a cloud of ambiguity’ given the debate over whether
the Governor’s executive orders responding to the COVID-19 pandemic are actually
legal.” Then, I rejected that argument because that case was “not a class action filed on
behalf of all Michiganders to litigate their civil liberties—it [was] a suit filed by the
Legislature asserting that certain of its institutional prerogatives ha[d] been infringed by
the Governor’s actions.” House of Representatives, 505 Mich at 1143. The same point
holds now. The instant case is, as a matter of form, a dispute about what institutional
prerogatives the Department of Civil Rights enjoys under the Civil Rights Act—what
sorts of actions qualify as discrimination it is empowered to investigate. A year ago, I
said that “[t]he Legislature show[ed] no substantial harm to the Legislature caused by
going through the ordinary appellate process” because “[a]s an institution, it [was]
exactly as free to enact legislation . . . as it was before any of the Governor’s executive
orders were entered.” Id. The same can be said of the department—it cannot show
substantial harm to the department caused by going through the ordinary appellate
process, and as an institution, it is exactly as free to exercise the established authority it
possesses under the Civil Rights Act.
                                                                                           3

       The question under MCR 7.305(B)(4)(b) is whether “the appeal is from a ruling
that a provision of the Michigan Constitution, a Michigan statute, a rule or regulation
included in the Michigan Administrative Code, or any other action of the legislative or
executive branches of state government is invalid.” It is indisputable that last year’s
reasoning under MCR 7.305(B)(4)(b) is not applicable, because the procedural posture of
the cases is different, but it remains the case that the department cannot satisfy the rule’s
text—and, indeed, the department makes essentially no argument that it can satisfy this
standard. The Court of Claims enjoined the department from investigating an allegation
of discrimination on the basis of sexual orientation because it held that the Civil Rights
Act did not prohibit discrimination on this basis. The investigation the department was
enjoined from performing was certainly not “a provision of the Michigan Constitution, a
Michigan statute, [or] a rule or regulation included in the Michigan Administrative
Code,” so to come within the terms of MCR 7.305(B)(4)(b), it must fall within the
catchall of being “any other action of the . . . executive branch[] of state government.”
We have held that the ejusdem generis canon of interpretation guides how catchall
provisions of this sort are construed. It provides that when “general words follow a
designation of particular subjects, the meaning of the general words will ordinarily be
presumed to be and construed as restricted by the particular designation and as including
only things of the same kind, class, character or nature as those specifically enumerated.”
People v Smith, 393 Mich 432, 436 (1975). Or, in somewhat crisper prose:

               The ejusdem generis canon applies when a drafter has tacked on a
       catchall phrase at the end of an enumeration of specifics, as in dogs, horses,
       cattle, and other animals. Does the phrase and other animals refer to wild
       animals as well as domesticated ones? What about a horsefly? What about
       protozoa? Are we to read other animals here as meaning other similar
       animals? The principle of ejusdem generis essentially says just that: It
       implies the addition of similar after the word other. [Scalia & Garner,
       Reading Law: The Interpretation of Legal Texts (St. Paul: Thomson/West,
       2012), p 199.]

In other words, when the rule refers to “any other action of the . . . executive branch[] of
state government,” it is not permitted to argue that “ ‘any’ means ‘any.’ ” Rather,
ejusdem generis implies an unstated insertion of “similar” after “other”—“any other
similar action of the . . . executive branch[] of state government.”

        Here, the specific examples—“a provision of the Michigan Constitution, a
Michigan statute, [or] a rule or regulation included in the Michigan Administrative
Code”—are all legislative or quasi-legislative actions. The investigation at issue is not at
all legislative; it is an enforcement proceeding, comparable to an administrative safety
inspection or licensing review. This is further emphasized by the rule’s requirement that
the appeal be from a ruling that an “action of the . . . executive branch[]” is “invalid.”
“Invalid” is defined as “[n]ot legally or factually valid; null: an invalid license,” and
                                                                                                               4


“valid” is defined as “[h]aving legal force; effective or binding: a valid title.” The
American Heritage Dictionary of the English Language (5th ed). An investigation
cannot be meaningfully described as “null,” “[h]aving legal force,” “effective,” or
“binding”; it is an inquiry that has no validity or invalidity as such. Of course, the
catchall must refer to something, and it is clearly applicable to examples such as
executive reorganization orders entered under Const 1963, art 5, § 2, or executive orders
authorized by statute. But I maintain that it does not apply to the investigation at issue.

       Second, even if the rule were satisfied, I do not think it would be prudent for this
Court to grant this bypass application. As I said a year ago, “[f]urther appellate review
and development of the arguments will only assist this Court in reaching the best possible
answers.” House of Representatives, 505 Mich at 1146. Given that “this case presents
extremely significant legal issues that affect the lives of everyone living in Michigan
today,” I believe we should deny the bypass application, “because I believe that a case
this important deserves full and thorough appellate consideration.” Id. at 1142
(BERNSTEIN, J., concurring). “Cases of the ultimate magnitude . . . necessitate the
complete and comprehensive consideration that our judicial process avails.” Id.
“Because I believe the Court neither can nor should review this case before the Court of
Appeals does,” id. at 1143 (CLEMENT, J., concurring), I dissent from the Court’s order
granting this bypass application.

      ZAHRA and VIVIANO, JJ., would deny the application for leave prior to decision by
the Court of Appeals.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 2, 2021
       b0629
                                                                             Clerk